                             Case 18-26623         Doc 61      Filed 05/20/20        Page 1 of 2
Entered: May 20th, 2020
Signed: May 19th, 2020

SO ORDERED




                                       UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF MARYLAND

         In Re:

         MIKHAIL FREDERICK SHAMKIN                                      Case No. 18-26623-WIL
         WANDA DAWN SHAMKIN                                             Chapter 13

                                  Debtors

                                       ORDER MODIFYING CHAPTER 13 PLAN

                 The requested modification to the confirmed plan of the Debtors having been read and
         considered, notice and hearing having been provided by the Court, the requirements of Section 1322 (a),
         1322 (b), 1322 (c), and 1325 (a) of the U.S. Bankruptcy Code having been met, it is

                   ORDERED, that the modification request of the Debtors is hereby approved so as to pay to the
         Trustee the sum of $2,233.00 per month for five (5) months; then $2,655.00 per month for nine (9)
         months; then $3,114.00 per month for forty-six (46) months on or before the 19th day of each month
         for a total period of sixty (60) months or until all allowed claims are paid in full plus 4.5% interest; and
         it is further
                   ORDERED, that the Debtors are directed to provide to the Trustee a copy of each Federal
         income tax return, and any amendment, at the same time it is filed with the taxing authority while the
         case is pending.

         cc:

         MIKHAIL FREDERICK SHAMKIN
         WANDA DAWN SHAMKIN
         2811 BEACH DRIVE
         HUNTINGTOWN, MD 20639
         Debtors

         JAMES D EALLEY
         135 WEST DARES BEACH ROAD
         SUITE 203
         PRINCE FREDERICK, MD 20678
         Attorney for Debtors
                    Case 18-26623        Doc 61   Filed 05/20/20   Page 2 of 2




REBECCA A. HERR
185 ADMIRAL COCHRANE DR.
SUITE 240
ANNAPOLIS, MD 21401
Trustee

All Creditors and Parties of interest.

                                          END OF ORDER
